DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The IDS submitted 01/11/2021 has been entered and considered by the Examiner. The IDS submitted on 07/22/2021 has been entered and partly considered by the Examiner.  This is because Applicant has failed to submit an English translation of foreign patent document CN 1744550 with this application.
Response to Restriction
Applicant’s election, with traverse, of Species 2 (Figure 18) in the reply filed on 05/10/2022 is acknowledged. Claims 2-4 and 11 have been withdrawn.
Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but are not persuasive.
Applicant argues that “it is respectfully submitted that the restriction requirement seems to be erroneous. In particular, the Office Action indicates that ‘Species 2 (Fig. 18) describes another process embodiment that includes ... synchronizing a first ending time of a first transmission on the first link and a second ending time of a second transmission on the second link …’ (Office Action, pages 2 - 3; emphasis added). However, it is actually FIG. 17 (instead of FIG. 18 as indicated in the Office Action) of the originally-filed Drawings that shows ‘synchronizing a starting time and an ending time of a transmission and a reception on-11- Application Serial No. 16/918,282 PLAW Attorney Docket No.: MDTK.0492USthe first link and the second link ...’ in step 1714 of process 1700 shown in FIG. 17. In other words, the restriction requirement itself is incorrect” (see remarks pgs. 11-12).
	In response to applicant’s argument, the examiner respectfully disagrees because the examiner copied the feature from the description of Fig. 18 which includes process 1800.  See paragraph [00117] “process 1800 may involve processor 1612 synchronizing a first ending time of a first transmission on the first link and a second ending time of a second transmission on the second link”.  Accordingly the examiner correctly pointed to the corresponding description for Species 2 (Fig. 18), therefore the argument is not found persuasive.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: elements 1716, 1816 as disclosed in the specification paragraphs [0094]-[0098] and [00111]-[00115], respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
 
Claim Objections 
Claims 1 and 14 are objected to because of the following informalities: 
Claim 1 recites “to avoid causing an in-device coexistence (IDC) interference due to the transmission and the reception occurring simultaneously”.     The term “to avoid” is used to express result or intended use, therefore said limitation has no patentable weight. 
Claim 14 recites “to avoid causing an in-device coexistence (IDC) interference”.     The term “to avoid” is used to express result or intended use, therefore said limitation has no patentable weight. 
Appropriate action required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/828,606.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is merely a broader version of the copending application.  For example see claims 1 and 14 on the table below that compares the different parts of the claims.  Those not underlined are the same or effectively the same parts:
Instant Application No. 16/918,282
Copending Application No. 16/828,606
1. A method, comprising: 
communicating, by a processor of a first apparatus, with a second apparatus via a first link in a first frequency band and via a second link in a second frequency band different than the first frequency band by performing operations comprising: 
performing an independent enhanced distributed channel access (EDCA) on each of the first link and the second link; 
obtaining a transmit opportunity (TXOP); and
 synchronizing either or both of a starting time and an ending time of a transmission and a reception on the first link and the second link to avoid causing an in-device coexistence (IDC) interference due to the transmission and the reception occurring simultaneously.

14. A method, comprising: communicating, by a processor of a first apparatus, with a second apparatus via a first link in a first frequency band and via a second link in a second frequency band different than the first frequency band by performing operations comprising: 
performing an independent enhanced distributed channel access (EDCA) on each of the first link and the second link; 
obtaining a transmit opportunity (TXOP); and 
refraining from transmitting and receiving on the first link and the second link simultaneously to avoid causing an in-device coexistence (IDC) interference.
1. A method of synchronous independent channel access, the method comprising: 
performing independent enhanced distributed channel access function (EDCA) channel access on a first primary wireless channel and on a second primary wireless channel; 
encoding a first MAC protocol data unit (MPDU) for transmission on the first primary wireless channel; 
encoding a second MPDU for transmission on the second primary wireless channel; 
transmitting the first MPDU on the first primary wireless channel; 
adding padding to the second MPDU to align an ending time of the first MPDU transmitted on the first primary wireless channel with an ending time of the second MPDU transmitted on the second primary wireless channel; 
transmitting the second MPDU on the second primary wireless channel in synchronization with the transmitting the first MPDU: and 
performing a point coordination function (PCF) interframe space (PIFS) recovery procedure to synchronize subsequent transmissions on the first primary wireless channel and the second primary wireless channel.  
7. The method described in Claim 1, further comprising pausing transmission on the first primary wireless channel to obtain a TXOP.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites “wherein an overlap between transmitting and receiving by the first apparatus is permissible when there is a SIFS timing accuracy error”.  However, claim 14 recites “refraining from transmitting and receiving on the first link and the second link simultaneously”.  There is a contradiction between these two limitations as claim 14 recites there is no simultaneous transmission, however claim 18 recites that there is simultaneous transmission, rendering the claim indefinite.
Claim 18 recites “a difference between a first ending time of a first transmission on the first link and a second ending time of a second transmission on the second link is less than a short inter-frame space (SIFS)”.  However, claim 15 recites the ending is synchronized “synchronizing either or both of a starting time and an ending time of transmissions on the first link and the second link”.  It is unclear how there is a difference (as recited in claim 18) when the ending times are synchronized (as recited in claim 15).
Appropriate action required

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 2019/0082463 A1, hereinafter “Patil”) in view of Jang et al. (US 2021/0315036 A1, hereinafter “Jang”).  
As to claim 1:  
Patil discloses a method (Abstract; Figs. 1-4, 7), comprising: 
communicating, by a processor of a first apparatus, with a second apparatus via a first link in a first frequency band and via a second link in a second frequency band different than the first frequency band (“a multi-link session between two devices (e.g., an AP 105 and a STA 115). Accordingly, links 405-a, 405-b, 405-c may be examples of the communication links described above (e.g., communication link 120 described with reference to FIG. 1). In aspects of the present example, links 405-a, 405-b, 405-c may support operation over adjacent channels (e.g., each link 405 may be associated with a given RF band)”; see Fig. 4; [0057]-[0059] note: Link 405-a=first link, Link 405-b=second link; “Wireless device 705 may also include one or more processors”; see Figs. 6-7; [0069]; [0073]) by performing operations comprising: 
performing an independent enhanced distributed channel access (EDCA) on each of the first link and the second link (see Fig. 4; [0057]-[0059] EDCA Countdown 410-a for Link 405-a and EDCA Countdown 410-b for Link 405-b);  and
synchronizing either or both of a starting time and an ending time of a transmission and a reception on the first link and the second link to avoid causing an in-device coexistence (IDC) interference due to the transmission and the reception occurring simultaneously (“When the wireless device gains access to a channel supported by link 405-c at time 430 following EDCA countdown 410-c, the device may initiate transmissions 435-a, 435-b, 435-c over respective links 405-a, 405-b, 405-c. As with transmission scheme 300, aspects of transmission scheme 400 may require synchronized transmissions 435”; see Fig. 4; [0059]  “synchronized transmissions 340 (e.g., such that the transmissions 340 align with some transmission time boundary such as time 335)”; [0056] “the described techniques provide for improved handling of adjacent channel interference (ACI) in multi-link aggregation scenarios”; [0005]; [0050]-[0051] note: ACI = IDC).
Patil does not explicitly disclose obtaining a transmit opportunity (TXOP).
However, Jang discloses obtaining a transmit opportunity (TXOP) (“The transmitting STA may acquire a transmission opportunity (TXOP)”; [0202]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jang into Patil’s system/method as it would allow obtaining a transmit opportunity (TXOP). Such combination would have been obvious as applying a known technique (i.e., obtaining/determining TXOP) to a known device (STA/AP) would have yield predictable results.  In addition, Jang’s teachings would have also improved link utilization rate (Jang; [0006]). 
As to claim 14:  
Patil discloses a method (Abstract; Figs. 1-4, 7), comprising: 
communicating, by a processor of a first apparatus, with a second apparatus via a first link in a first frequency band and via a second link in a second frequency band different than the first frequency band (“a multi-link session between two devices (e.g., an AP 105 and a STA 115). Accordingly, links 405-a, 405-b, 405-c may be examples of the communication links described above (e.g., communication link 120 described with reference to FIG. 1). In aspects of the present example, links 405-a, 405-b, 405-c may support operation over adjacent channels (e.g., each link 405 may be associated with a given RF band)”; see Fig. 4; [0057]-[0059] note: Link 405-a=first link, Link 405-b=second link; “Wireless device 705 may also include one or more processors”; see Figs. 6-7; [0069]; [0073]) by performing operations comprising: 
performing an independent enhanced distributed channel access (EDCA) on each of the first link and the second link (see Fig. 4; [0057]-[0059] EDCA Countdown 410-a for Link 405-a and EDCA Countdown 410-b for Link 405-b); and 
refraining from transmitting and receiving on the first link and the second link simultaneously to avoid causing an in-device coexistence (IDC) interference (“When the wireless device gains access to a channel supported by link 405-c at time 430 following EDCA countdown 410-c, the device may initiate transmissions 435-a, 435-b, 435-c over respective links 405-a, 405-b, 405-c. As with transmission scheme 300, aspects of transmission scheme 400 may require synchronized transmissions 435”; see Fig. 4; [0059] note: transmissions 435 is occurring on links 405-a and 405-b, respectively, there is no receiving occurring, therefore there is no transmitting and receiving on the links simultaneously;   “the described techniques provide for improved handling of adjacent channel interference (ACI) in multi-link aggregation scenarios”; [0005]; [0050]-[0051] note: ACI = IDC).
	Patil does not explicitly disclose obtaining a transmit opportunity (TXOP).
However, Jang discloses obtaining a transmit opportunity (TXOP) (“The transmitting STA may acquire a transmission opportunity (TXOP)”; [0202]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jang into Patil’s system/method as it would allow obtaining a transmit opportunity (TXOP). Such combination would have been obvious as applying a known technique (i.e., obtaining/determining TXOP) to a known device (STA/AP) would have yield predictable results.  In addition, Jang’s teachings would have also improved link utilization rate (Jang; [0006]). 

Claims 5, 8-10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patil (US 2021/0315036 A1) in view of Jang (US 2021/0315036 A1) and further in view of Verma et al. (US 2020/0045656 A1, hereinafter “Verma”).  
As to claim 5:  
The combined system/method of Patil and Jang discloses the invention set forth above, but does not explicitly disclose the synchronizing of either or both of the starting time and the ending time of the transmission and the reception on the first link and the second link comprises synchronizing a start time of a transmission of one or more response frames on the first link and the second link at a short inter-frame space (SIFS) after reception of one or more soliciting frames.  
However, Verma discloses the synchronizing of either or both of the starting time and the ending time of the transmission and the reception on the first link and the second link comprises synchronizing a start time of a transmission of one or more response frames on the first link and the second link at a short inter-frame space (SIFS) after reception of one or more soliciting frames (“the trigger-based PPDU portion transmissions may follow a short interframe spacing (SIFS), during which the AP and STAs may process received transmissions before transmitting subsequent communications”; [0058]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Verma into the combined system/method of Patil and Jang as it would allow the synchronizing of either or both of the starting time and the ending time of the transmission and the reception on the first link and the second link to comprise synchronizing a start time of a transmission of one or more response frames on the first link and the second link at a short inter-frame space (SIFS) after reception of one or more soliciting frames.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to conserve spectral resources due to the substantially simultaneous transmissions (Verma; [0082]).
As to claim 8:  
The combined system/method of Patil and Jang discloses the invention set forth above, but does not explicitly disclose wherein the synchronizing comprises transmitting one or more frames on the first link and the second link in a same Physical ..**-4-Application Serial No. 16/918,282 Attorney Docket No.: MDTK.0492USLayer Conformance Procedure (PLCP) Protocol Data Unit (PPDU) format, a same guard interval (GI), and a same long training field (LTF) type.  
However, Verma discloses wherein the synchronizing comprises transmitting one or more frames on the first link and the second link in a same Physical ..**-4-Application Serial No. 16/918,282 Attorney Docket No.: MDTK.0492USLayer Conformance Procedure (PLCP) Protocol Data Unit (PPDU) format, a same guard interval (GI), and a same long training field (LTF) type (“aligned in time by ensuring that each PPDU portion contains a same number of HE and EHT long training fields (LTFs) with the same durations of LTFs and guard intervals (GIs)”; [0038]; [0052]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Verma into the combined system/method of Patil and Jang as it would allow the synchronizing to comprise transmitting one or more frames on the first link and the second link in a same Physical ..**-4-Application Serial No. 16/918,282 Attorney Docket No.: MDTK.0492USLayer Conformance Procedure (PLCP) Protocol Data Unit (PPDU) format, a same guard interval (GI), and a same long training field (LTF) type.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to conserve spectral resources due to the substantially simultaneous transmissions (Verma; [0082]).
As to claim 9:  
The combined system/method of Patil and Jang discloses the invention set forth above, but does not explicitly disclose wherein the synchronizing comprises receiving one or more response frames on the first link and the second link in a same Physical Layer Conformance Procedure (PLCP) Protocol Data Unit (PPDU) format, a same guard interval (GI), and a same long training field (LTF) type.  
However, Verma discloses wherein the synchronizing comprises receiving one or more response frames on the first link and the second link in a same Physical Layer Conformance Procedure (PLCP) Protocol Data Unit (PPDU) format, a same guard interval (GI), and a same long training field (LTF) type (“To enable substantially simultaneous downlink HE and EHT transmissions and substantially simultaneous uplink HE and EHT transmissions, the AP may support orthogonal frequency-division multiple access (OFDMA) of HE and EHT transmissions. For example, pre-HE and pre-EHT modulated fields, HE and EHT modulated fields, and payloads may be aligned in time for the HE and EHT transmissions. The AP may ensure orthogonality for multiplexing the HE and EHT transmissions based on the alignment. In some implementations, a trigger frame may be utilized to indicate uplink transmission alignments”; Abstract; “aligned in time by ensuring that each PPDU portion contains a same number of HE and EHT long training fields (LTFs) with the same durations of LTFs and guard intervals (GIs)”; [0038]; [0052]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Verma into the combined system/method of Patil and Jang as it would allow the synchronizing to comprise receiving one or more response frames on the first link and the second link in a same Physical Layer Conformance Procedure (PLCP) Protocol Data Unit (PPDU) format, a same guard interval (GI), and a same long training field (LTF) type.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to conserve spectral resources due to the substantially simultaneous transmissions (Verma; [0082]).
As to claim 10:  
The combined system/method of Patil and Jang discloses the invention set forth above, but does not explicitly disclose wherein the synchronizing of either or both of the starting time and the ending time of the transmission and the reception on the first link and the second link comprises: maintaining a same duration for one or more pre-high-efficiency (pre-HE) modulated fields over the first link and the second link; and maintaining a same duration for one or more high-efficiency (HE) modulated fields over the first link and the second link.  
However, Verma discloses wherein the synchronizing of either or both of the starting time and the ending time of the transmission and the reception on the first link and the second link comprises (“To enable substantially simultaneous downlink HE and EHT transmissions and substantially simultaneous uplink HE and EHT transmissions, the AP may support orthogonal frequency-division multiple access (OFDMA) of HE and EHT transmissions. For example, pre-HE and pre-EHT modulated fields, HE and EHT modulated fields, and payloads may be aligned in time for the HE and EHT transmissions. The AP may ensure orthogonality for multiplexing the HE and EHT transmissions based on the alignment. In some implementations, a trigger frame may be utilized to indicate uplink transmission alignments”; Abstract; [0037]-[0038]; [0051]-[0054]): maintaining a same duration for one or more pre-high-efficiency (pre-HE) modulated fields over the first link and the second link (“To ensure time-alignment of the pre-HE modulated fields 305 and the pre-EHT-modulated fields 355 of the respective HE and EHT preambles, in some implementations, padding may be added to one or both of the HE SIG-B fields and the EHT SIG-B fields of the respective preambles such that if different numbers of HE SIG-B symbols and EHT SIG-B symbols are used, the preambles may appear to have a same duration”; [0037]; [0051]); and maintaining a same duration for one or more high-efficiency (HE) modulated fields over the first link and the second link (“each payload may be aligned in the PPDU portions through padding. For example, an AP may align the pre-HE modulated fields 305 with the pre-EHT modulated fields 355 by padding a SIG-B field (such as one or more of the HE-SIG-B fields 330-332) such that a duration of the pre-HE modulated fields 305 is the same as a duration of the pre-EHT modulated fields 355. In some implementations, the data symbols 342-344 of the HE modulated fields 310 and the data symbols 392-394 of the EHT modulated fields 360 may each include a discrete Fourier transform (DFT) period and a GI, where the DFT periods may have a same duration (such as 12.8 μs) and the GIs may have same duration (such as 0.8, 1.6, or 3.2 μs)”; [0054]; [0037]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Verma into the combined system/method of Patil and Jang as it would allow the synchronizing of either or both of the starting time and the ending time of the transmission and the reception on the first link and the second link to comprise: maintaining a same duration for one or more pre-high-efficiency (pre-HE) modulated fields over the first link and the second link; and maintaining a same duration for one or more high-efficiency (HE) modulated fields over the first link and the second link.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to conserve spectral resources due to the substantially simultaneous transmissions (Verma; [0082]).
As to claim 13:  
The combined system/method of Patil and Jang discloses the invention set forth above, but does not explicitly disclose wherein the maintaining of the same duration for the one or more pre-HE modulated fields over the first link and the second link comprises adding one or more Padding User fields in a User Specific field of a high- efficiency signal B field (HE-SIG-B).  
However, Verma discloses wherein the maintaining of the same duration for the one or more pre-HE modulated fields over the first link and the second link comprises adding one or more Padding User fields in a User Specific field of a high- efficiency signal B field (HE-SIG-B) (“padding may be added to one or both of the HE SIG-B fields and the EHT SIG-B fields of the respective preambles such that if different numbers of HE SIG-B symbols and EHT SIG-B symbols are used, the preambles may appear to have a same duration”; [0037]; [0031]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Verma into the combined system/method of Patil and Jang as it would allow  the maintaining of the same duration for the one or more pre-HE modulated fields over the first link and the second link to comprise adding one or more Padding User fields in a User Specific field of a high- efficiency signal B field (HE-SIG-B).  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to conserve spectral resources due to the substantially simultaneous transmissions (Verma; [0082]).
As to claim 15:   
The combined system/method of Patil and Jang discloses the invention set forth above.  Patil further discloses the refraining from transmitting and receiving on the first link and the second link simultaneously comprises synchronizing either or both of a starting time and an ending time of transmissions on the first link and the second link within a predefined duration (“When the wireless device gains access to a channel supported by link 405-c at time 430 following EDCA countdown 410-c, the device may initiate transmissions 435-a, 435-b, 435-c over respective links 405-a, 405-b, 405-c. As with transmission scheme 300, aspects of transmission scheme 400 may require synchronized transmissions 435”; see Fig. 4; [0059] “synchronized transmissions 340 (e.g., such that the transmissions 340 align with some transmission time boundary such as time 335)”; [0056] “the described techniques provide for improved handling of adjacent channel interference (ACI) in multi-link aggregation scenarios”; [0005]; [0050]-[0051] note: ACI = IDC).  The combined system/method of Patil and Jang does not explicitly disclose by applying a Medium Access Control (MAC) layer padding, a physical (PHY) layer padding, or a packet extension (PE).  
 	However, Verma discloses by applying a Medium Access Control (MAC) layer padding, a physical (PHY) layer padding, or a packet extension (PE) (“padding a signal B (SIG-B) field of the first preamble PPDU portion or the second preamble PPDU portion such that a duration of the set of first pre-modulated fields of the first preamble PPDU portion may be the same as a duration of the set of second pre-modulated fields of the second preamble PPDU portion”; [0009]; [0038]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Verma into the combined system/method of Patil and Jang as it would allow synchronizing either or both of a starting time and an ending time of transmissions on the first link and the second link within a predefined duration by applying a Medium Access Control (MAC) layer padding, a physical (PHY) layer padding, or a packet extension (PE). Such combination would have been obvious as the references are from analogous art, where a motivation would have been to conserve spectral resources due to the substantially simultaneous transmissions (Verma; [0082]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Patil (US 2021/0315036 A1) in view of Jang (US 2021/0315036 A1) and further in view of Yang et al. (US 2020/0305164 A1, hereinafter “Yang”).  
As to claim 7:  
The combined system/method of Patil and Jang discloses the invention set forth above, but does not explicitly disclose independently encoding each Medium Access Control (MAC) Protocol Data Unit (MPDU) of a plurality of MPDUs into one of a plurality of frequency segments; or jointly encoding the plurality of MPDUs into the plurality of frequency segments.  
However, Yang discloses independently encoding each Medium Access Control (MAC) Protocol Data Unit (MPDU) of a plurality of MPDUs into one of a plurality of frequency segments; or jointly encoding the plurality of MPDUs into the plurality of frequency segments (“the one or more PSDUs jointly”; [0095] “jointly encoding the set of information bits associated with the set of data units together, where each data unit includes one of a resource unit, an aggregated resource unit, or a bandwidth segment”; [0170]; Abstract).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang into the combined system/method of Patil and Jang as it would allow independently encoding each Medium Access Control (MAC) Protocol Data Unit (MPDU) of a plurality of MPDUs into one of a plurality of frequency segments; or jointly encoding the plurality of MPDUs into the plurality of frequency segments.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to conserve available frequency resources (Yang; [0005]).
 Allowable Subject Matter
Claim 6, 12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476